Citation Nr: 1746897	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-34 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence have been introduced to reopen a claim for entitlement to service connection for a left hip disorder.

2. Entitlement to service connection for a left hip disorder.

3. Entitlement to an evaluation in excess of 30 percent for multiple sclerosis (MS).



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 2002 to May 2003 and in the United States Air force from November 2003 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the Atlanta, Georgia RO. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  The transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to an increased evaluation for MS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2010 rating decision, the RO denied service connection for a left hip disability.  The Veteran was informed of that decision and her appellate rights, but did not appeal or submit new and material evidence within one year.

2. Evidence received since the September 2010 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a left hip disability.

3. The preponderance of the evidence establishes that the Veteran's left hip disability is etiologically related to an in-service injury.


CONCLUSIONS OF LAW

1. The September 2010 decision denying service connection for a left hip disability is final.  38 U.S.C.A. § 1705(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2. The evidence received since the September 2010 rating decision is new and material, and the claim of entitlement to service connection for a left hip disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for a left hip disability are satisfied.  38 U.S.C.A. § 1101, 1110, 1111, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone several VA examinations in connection with her service connection claim, in April 2009, April 2012, and September 2016.  The Board finds the examinations adequate, because they include reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

New and material evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

The Veteran's claim for service connection for a left hip disability was originally denied in a May 2009 rating decision, and again on reconsideration in September 2010.  Since that time, the Veteran has advanced additional evidence, including numerous statements in support of her claim, as well as testimony at a Board hearing, shedding additional light on her service and the nature of her disability.  The Board finds this evidence "new," because it postdates the September 2010 rating decision.  The Board also finds the new evidence "material," because it bears directly on a point at issue on the question of entitlement to service connection in the instant case, and raises at least a reasonable probability of substantiating the underlying claim.  Consequently, the claim of service connection for a left hip disability may be reopened.

Entitlement to service connection for a left hip disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran carries a current diagnosis of degenerative joint disease of the left hip; thus, the first criterion in the service connection analysis is met.  She has consistently related her hip pain to an in-service injury, specifically noting she strained her left hip while moving weights in a fitness facility during a period of activation, specifically between November 2003 and April 2004, with pain in the region ever since.  

Although the service treatment records are silent as to the mechanism of hip injury as described by the Veteran, they do reflect complaints of hip pain and the administration of pain medication in service, during a period of active duty.  Further, a VA examiner with whom the Veteran met in April 2012 has stated that his review of the claims file "indicates that [the] Veteran was seen in 2004 for left hip strain and underwent physical therapy," adding "diagnostic study does reveal left hip...degenerative changes...which may possibly be secondary to...her military service."  

The Board finds the Veteran's account of the nature of her in-service injury credible.  It is uncontroverted by other evidence in the record, and has been consistent over the course of the current appeal period.  Further, based on the April 2012 VA examiner's account, it constitutes a potential cause of her current hip disorder.  

Although the Board acknowledges September 2016 findings, based on diagnostic imaging, which characterized the Veteran's hips as "all normal," and "unremarkable" bilaterally, governing law does not require that a disability be discernible at every point in time during an appeal period, only that a valid diagnosis be furnished during that period.  This requirement is satisfied here.  Moreover, as explained above, the Board finds the most probative evidence of record links that diagnosis to an in-service injury. 

As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds service connection for a left hip disability warranted in this case.


ORDER

Entitlement to service connection for a left hip disability is granted.


REMAND

38 C.F.R. § 4.124a provides that MS and its residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  For special consideration are psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbance of gait, tremors, visceral manifestations, etc.  With partial loss of use of one or more extremities from neurological lesions, rating should be by analogy to mild, moderate, severe, or complete paralysis of peripheral nerves.  

38 C.F.R. § 4.124a, Diagnostic Code 8018 provides that the minimum rating for MS is 30 percent.  A note provides that for the minimum rating there must be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  In this case, the minimum 30 percent rating has been assigned, and the Veteran is appealing for a higher evaluation.

The Veteran has claimed residuals including fatigue, right-sided weakness, periodic tingling in the extremities, and occasional urinary urgency.  However, the nature and severity of these residuals is not adequately captured by the record, and the Board is unable, based on the extant information, to rate them appropriately.  The Veteran was afforded VA examinations in June 2010 and April 2012.  However, the more recent examination is now over five years old, and as such may not adequately address the current nature and severity of the Veteran's MS.  Moreover, neither examination report specifies which, if any, residual disorders by which the Veteran is beset owe to her underlying MS.  As such, a remand is necessary for examinations to address her identified neurological and genitourinary symptoms, as well as for a comprehensive examination to explore the nature and severity of additional residual manifestations of the Veteran's MS.  Once identified by the VA examiner, the RO should grant service-connection and furnish an appropriate rating for each residual manifestation identified.  

Accordingly, the case is REMANDED for the following action:

1. After receiving any necessary authorization, obtain all outstanding VA treatment records, and any identified private treatment records associated with the Veteran's MS.

2. Then, schedule the Veteran for VA examinations to explore the current nature and severity of her identified MS manifestations of genitourinary problems, including urinary urgency, and neurological abnormalities.  The examiner(s) should describe the existence, extent, and severity of these manifestations of the Veteran's multiple sclerosis.  To the extent possible, the examiner(s) should identify the date of onset of the residual manifestation, as well as the date of resolution (if applicable).  

3. After the above development has been completed, arrange for the Veteran to undergo a comprehensive VA examination by a qualified examiner.  Additional examinations by a specialist(s) should be conducted if necessary. 

The entire claims file must be made available to the examiner(s) for review, and all necessary tests and studies should be accomplished (with all findings made available to the examiner(s) prior to the completion of the report).

The examiner(s) should describe the existence and extent and severity, as appropriate, of all current manifestations of the Veteran's multiple sclerosis, excepting genitourinary symptoms and neurological symptoms.  The examiner(s) should also address whether any prior manifestations of the Veteran's multiple sclerosis have since resolved.  

For each identified impairment, the examiner should indicate whether such constitutes a separately related disability; provide an assessment of the severity of the impairment; and, to the extent possible, provide information as to the date of onset of the impairment (and the date the disability resolved, if applicable). 

Where applicable, the examiner is also asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

The examiner should articulate the reasoning underpinning all medical conclusions.  That is, (1) identify what facts and information support those conclusions, and (2) explain how that evidence justifies the conclusions.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the claims file.

4. After completing all actions set forth in paragraphs 1 and 2, plus any further action needed as a consequence of the development completed in paragraphs 1 and 2, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  The RO is specifically directed to separately rate any identified residual manifestations of the Veteran's service connected MS.

If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


